Citation Nr: 0118481	
Decision Date: 07/16/01    Archive Date: 07/24/01

DOCKET NO.  99-18 280A	)	DATE
	)
	)


THE ISSUE

Whether February 1977 and March 1982 decisions of the Board 
of Veterans' Appeals (Board) denying service connection for a 
mental disorder, including posttraumatic stress disorder 
(PTSD), and allegedly denying service connection for hearing 
loss, should be revised or reversed on the grounds of clear 
and unmistakable error (CUE).

REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Associate Counsel 


FINDINGS OF FACT

1.  The veteran's representative filed a motion with the 
Board in September 1999, seeking the Board's review of 
February 1977 and March 1982 Board decisions denying service 
connection for PTSD and, allegedly, bilateral hearing loss to 
determine whether those decisions involved CUE.

2.  The Board received notice on April 2, 2001, that the CUE 
review motion has been withdrawn.

CONCLUSION OF LAW

Such motion having been withdrawn, the motion seeking review 
of the aforementioned Board decisions to determine whether 
those decisions involved clear and unmistakable error should 
be dismissed.  38 C.F.R. § 20.1404(f) (2000). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Board of Veterans' Appeals Rule of Practice 1404(f) at 38 
C.F.R. § 20.1404(f) (2000), permits a party to withdraw a 
motion to review a final Board decision to determine whether 
CUE exists in that decision.  Inasmuch as the motion for CUE 
review in this case has now been withdrawn, the motion should 
be dismissed, without prejudice to refiling, as provided by 
38 C.F.R. § 20.1404(f).

ORDER

The motion is dismissed without prejudice to refiling.


		
	J. E. DAY 
	Member, Board of Veterans' Appeals

Only a final decision of the Board of Veterans' Appeals may 
be appealed to the United States Court of Appeals for 
Veterans Claims.  38 U.S.C.A. § 7252 (West 1991 & Supp. 
2000); Wilson v. Brown, 5 Vet. App. 103, 108 (1993) ("A 
claimant seeking to appeal an issue to the Court must first 
obtain a final BVA decision on that issue.")  This dismissal 
under 38 C.F.R. § 20.1404(f) is not a final decision of the 
Board.  38 C.F.R. § 20.1409(b) (2000).  This dismissal 
removes your motion from the Board's docket, but you may 
refile the motion at a later date if you wish.



